 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------x
 JOEL ALVARADO, on behalf of himself
 and others similarly situated,
                                                                   MEMORANDUM
                                    Plaintiff,                     AND ORDER
         -against-
                                                                   18-cv-2915 (SJF)(SIL)
 GC DEALER SERVICES INC.,
 JENNIFER AYALA, ANTHONY AYALA,
 and JACK BECKERMAN, in their
 individual capacities,

                                     Defendants.
 --------------------------------------------------------------x

STEVEN I. LOCKE, United States Magistrate Judge:

        Plaintiff Joel Alvarado (“Alvarado” or “Plaintiff”) commenced this action on

behalf of himself and others similarly situated, seeking, inter alia, unpaid overtime

compensation from Defendants GC Dealer Services Inc. (“GC Dealer”), Jennifer

Ayala, Anthony Ayala, and Jack Beckerman (“Beckerman”), in their individual

capacities (collectively with GC Dealer, “Defendants”), pursuant to the Fair Labor

Standards Act of 1938 (“FLSA”), 29 U.S.C. § 201 et seq. and the New York Labor Law

(“NYLL”), N.Y. Lab. Law § 190, et seq. See Complaint (“Compl.”), Docket Entry (“DE”)

[1].

        Presently before the Court, on referral from the Honorable Sandra J.

Feuerstein for decision, is Alvarado’s motion for an order: (i) conditionally certifying

this matter as an FLSA collective action pursuant to 29 U.S.C. § 216(b); (ii)

authorizing circulation of a proposed Court Authorized Notice of Lawsuit with

accompanying Consent to Join form (the “Proposed Notice”), DE [22-6], to all putative
class members; and (iii) directing Defendants to disclose the contact information of

potential opt-in plaintiffs, namely, similarly situated present and former nonexempt

auto detailers of GC Dealer dating back six years from the filing of the Complaint.

See Plaintiff’s Motion in Support of Collective Action Certification and Circulation of

Notice of Pendency (“Pltf.’s Mem.”), DE 22, at 5.

      Defendants do not oppose conditional certification, but seek to limit the scope

of the class and identify a clerical error in the Proposed Notice.

      For the reasons stated herein, Plaintiff’s motion is granted in part and denied

in part as set forth below.

I.    Background

      The following facts are taken from the Complaint and affidavits submitted in

support of the instant motion, and are accepted as true for the purposes of the motion.

      GC Dealer is a New York corporation engaged in the business of auto detailing.

Compl. ¶ 25. Alvarado was employed by GC Dealer as a nonexempt auto detailer

from approximately August 2016 through May 1, 2018. Id. ¶ 10. Plaintiff’s job duties

included washing, compounding and detailing automobiles. Id. ¶ 11. Throughout the

course of his employment, Alvarado regularly worked five or six days a week for at

least ten hours per day. Affidavit of Joel Alvarado (“Alvarado Aff.”), DE [22-4], ¶ 3;

Compl ¶ 28. Defendants not only refused to pay Plaintiff overtime wages for hours

worked in excess of forty in a given week, but also failed to compensate him in any

capacity for more than thirty-five hours per week regardless of the number of hours

he worked. See id. ¶¶ 7-9; Pltf.’s Mem. at 9. Alvarado alleges that when he confronted

Beckerman, an owner and operator of GC Dealer with authority over payroll and



                                           2
personnel decisions, asking for an explanation, Beckerman would equivocate and

instruct Plaintiff to “get out” if he was unhappy with his wages. Alvarado Aff. ¶ 15;

Compl. ¶¶ 22-23. Additionally, Alvarado claims that Beckerman fired him, in part,

because of his inquiries with respect to his compensation. See id. ¶ 17.

        Plaintiff further identifies at least ten other employees who were subjected to

similar allegedly unlawful employment practices. See Compl. ¶¶ 38-40; Alvarado Aff.

¶¶ 11-14; see also Affidavit of Fabio Rodolfo Chajon (“Chajon Aff.”), DE [22-5], ¶¶ 7-

9.

        Plaintiff initiated this lawsuit on May 16, 2018, seeking to recover, inter alia,

damages pursuant to the FLSA and NYLL. See Compl. ¶ 3. Defendants answered

the Complaint on July 18, 2018, DE [8], and amended their Answer on July 24, 2018.1

DE [10]. Discovery is ongoing. See Judge Feuerstein’s October 18, 2018 Minute

Order, DE [16]. Alvarado filed the instant motion pursuant to Judge Feuerstein’s

bundle rule on November 14, 2018, DEs [22], [23], [24], which was referred to this

Court for decision. See Judge Feuerstein’s Individual Rules 4(B) & (H).

II.     Discussion

        Pursuant to the FLSA, employees must be compensated “at a rate not less than

one and one-half times the regular rate at which [they are] employed” for every hour

worked in excess of forty in a given work week. 29 U.S.C. § 207(a)(1). Section 216(b)

of the FLSA provides:

        An action … may be maintained against any employer ... by any one or
        more employees for and on behalf of himself or themselves and other

1 Plaintiff filed a motion to strike Defendants’ Amended Answer on August 1, 2018. DE [11].
Specifically, Alvarado seeks to strike Beckerman’s affirmative defense of lack of personal jurisdiction.
Id. at 1. That motion is presently pending before Judge Feuerstein.



                                                   3
      employees similarly situated. No employee shall be a party plaintiff to
      any such action unless he gives his consent in writing to become such a
      party and such consent is filed in the court in which such action is
      brought.

29 U.S.C. § 216(b). “[D]istrict courts ‘have discretion, in appropriate cases, to …

facilitat[e] notice to potential plaintiffs of the pendency of the action and of their

opportunity to opt-in as represented plaintiffs.” Myers v. Hertz Corp., 624 F.3d 537,

554 (2d Cir. 2010) (quoting Hoffman-La Roche, Inc. v. Sperling, 493 U.S. 165, 169,

110 S. Ct. 482 (1989)).

      Consistent with this discretion, and as detailed below, the Court: (i)

conditionally certifies this case as an FLSA collective action; (ii) authorizes the

dissemination of notice of the litigation, subject to the conditions set forth herein; and

(iii) orders Defendants to produce contact information for potential opt-in plaintiffs.

          A.     Conditional Certification

      Courts in the Second Circuit apply a two-step analysis to determine whether a

collective action under Section 216(b) of the FLSA should be certified. See Myers, 624

F.3d at 554. First, the court evaluates whether the proposed class members are

“similarly situated” to the named plaintiff. See Rodolico v. Unisys Corp., 199 F.R.D.

468, 480 (E.D.N.Y. 2001). If the court finds that the putative class is sufficiently

similarly situated, the court will conditionally certify the action, and each class

member may consent in writing to “opt-in” to the litigation. Id. (citing 29 U.S.C. §

216(b)). The second step generally occurs following completion of discovery and

requires examination of the evidentiary record to ascertain whether the opt-in

plaintiffs are, in fact, similarly situated. Bifulco v. Mortg. Zone, Inc., 262 F.R.D. 209,




                                            4
212 (E.D.N.Y. 2009).     The present motion concerns only the first step of the

certification process – whether the proposed class members are similarly situated

such that conditional certification is appropriate.

      At the conditional certification stage, “the evidentiary standard is lenient.”

Moore v. Eagle Sanitation, Inc., 276 F.R.D. 54, 58 (E.D.N.Y. 2011); see also Lynch v.

United Servs. Auto. Ass'n, 491 F. Supp. 2d 357, 368 (S.D.N.Y. 2007) (“The burden for

demonstrating that potential plaintiffs are similarly situated is very low at the notice

stage”) (internal quotation and citation omitted).      Plaintiffs seeking conditional

certification “need only make a modest factual showing sufficient to demonstrate that

they and potential plaintiffs together were victims of a common policy or plan that

violated the law.” Doucoure v. Matlyn Food, Inc., 554 F. Supp. 2d 369, 372 (E.D.N.Y.

2008) (internal quotation and citation omitted). At this stage, “the Court does not

resolve factual disputes, decide substantive issues going to the ultimate merits or

make credibility determinations.” Summa v. Hofstra Univ., 715 F. Supp. 2d 378, 385

(E.D.N.Y. 2010) (quoting Francis v. A & E Stores, Inc., No. 06-cv-1638, 2008 WL

2588851, at *2 (S.D.N.Y. June 26, 2008), report and recommendation adopted as

modified, 2008 WL 4619858 (S.D.N.Y. Oct. 16, 2008)).

      To be entitled to conditional certification, a movant is not required to prove an

actual FLSA violation, “but rather that a ‘factual nexus' exists between the plaintiff's

situation and the situation of other potential plaintiffs.” Sobczak v. AWL Indus., Inc.,

540 F. Supp. 2d 354, 362 (E.D.N.Y. 2007) (quoting Wraga v. Marble Lite, Inc., No. 05-

cv-5038, 2006 WL 2443554, at *1 (E.D.N.Y. Aug. 22, 2006)); see also Sexton v.

Franklin First Fin., Ltd., No. 08-cv-4950, 2009 WL 1706535, at *3 (E.D.N.Y. June 16,



                                           5
2009) (“‘nothing more than substantial allegations that the putative class members

were together the victims of a single decision, policy or plan’ is required”) (quoting

Scholtisek v. Eldre Corp., 229 F.R.D. 381, 387 (W.D.N.Y. 2005)). “Courts will certify

broad classes where there is some showing that all members of the putative class

performed the same duties ... or that the employer had uniform company-wide

employment practices.” Vasquez v. Vitamin Shoppe Indus., Inc., No. 10-cv-8820, 2011

WL 2693712, at *3 (S.D.N.Y. July 11, 2011) (internal citation omitted).              The

determination that potential opt-in plaintiffs are similarly situated is typically based

on the pleadings, affidavits and declarations submitted by the plaintiff. See Sharma

v. Burberry Ltd., 52 F. Supp. 3d 443, 452 (E.D.N.Y. 2014) (“courts in the Second

Circuit routinely grant conditional certification for overtime claims based on the

statements of the named plaintiff(s) and other supporting affidavits”).

      Here, Alvarado has satisfied his burden of demonstrating he and the potential

collective action members – other nonexempt GC Dealer auto detailers allegedly

subject to wage violations – were together victims of a common policy that violated

the FLSA. The Complaint alleges that Defendants failed to pay Plaintiff and other

GC Dealer auto detailers requisite overtime pay. See Compl. ¶¶ 31, 39. Those

allegations are supported by affidavits, which describe similar unlawful employment

practices. See generally Alvarado and Chajon Affs. Moreover, Defendants concede

conditional certification of the collective action is appropriate. See Affidavit of Steven

G. Legum, Esq. in Partial Opposition to Plaintiff’s Motion for Conditional Class

Certification (“Legum Aff.”), DE [23], ¶ 3. Accordingly, Alvarado has satisfied the




                                            6
lenient standard applicable at this stage, and the Court conditionally certifies this

matter as an FLSA collective action.

          B.     Notice Period

      The Court must next determine the appropriate timeframe applicable to the

class. Alvarado seeks permission to include as potential collective action plaintiffs

all nonexempt auto detailers who worked for Defendants since May 2012 (i.e., within

the past six years). See Pltf.’s Mem. at 15; Proposed Notice at 1, 3. Plaintiff contends

a six-year notice is appropriate because it represents the statute of limitations for his

NYLL wage claims. See Pltf.’s Mem. at 15; N.Y. Lab. Law § 663(1); see also Realite v.

Ark Restaurants Corp., 7 F. Supp. 2d 303, 308 (S.D.N.Y. 1998); Moore, 276 F.R.D. at

59; Cano v. Four M Food Corp., No. 08-cv-3005, 2009 WL 5710143, at *10 (E.D.N.Y.

Feb. 3, 2009); Wraga, 2006 WL 2443554, at *3). The Court disagrees.

      The FLSA has a two-year statute of limitations except in the case of willful

violations, for which the statute of limitations is three years. See 29 U.S.C. § 255(a).

“At the conditional certification stage, allegations of willful conduct are sufficient to

apply the three-year statute of limitations for purposes of certifying the class.” Jie

Zhang v. Wen Mei, Inc., 14-cv-1647, 2015 WL 6442545, at *5 (E.D.N.Y. Oct. 23, 2015)

(citing Summa, 715 F. Supp. 2d at 388); accord Patton v. Thomson Corp., 364 F. Supp.

2d 263, 268 n.2 (E.D.N.Y. 2005) (finding allegation of willful violation justified notice

based on a three-year statute of limitations period).

      Here, the Complaint repeatedly alleges that Defendants willfully violated the

FLSA. See Compl. ¶¶ 2, 37, 43, 51-53. Moreover, Plaintiff’s assertions of willfulness

are supported by his affidavit. See Alvarado Aff. ¶ 15 (claiming Beckerman told his



                                           7
employees that he did not pay overtime and that they could “get out” if they disagreed

with that policy). Accordingly, Alvarado has sufficiently alleged willful conduct such

that a three-year statute of limitations is appropriate.

         Applying the three-year limitations period of the FLSA, district courts in this

Circuit have reached inconsistent conclusions with respect to the appropriate notice

period. Compare Trinidad v. Pret A Manger (USA) Ltd., 962 F. Supp. 2d 545, 564

(S.D.N.Y. 2013) (applying three-year notice period), with Cano, 2009 WL 5710143, at

*10 (applying six-year notice period). However, the “more recent trend … is to

approve three-year notice periods to avoid the confusion caused by notifying plaintiffs

who potentially have two disparate claims [under federal and state wage and hour

laws] with different statutes of limitations, along with the inefficiency of providing

notice to plaintiffs whose claims may well be time-barred [under the FLSA].”

Mongiove v. Nate's Corp., No. 15-cv-1024, 2016 WL 590460, at *6 (E.D.N.Y. Feb. 11,

2016) (quoting Sanchez v. El Rancho Sports Bar Corp., No. 13-cv-5119, 2014 WL

1998236, at *1 (S.D.N.Y. May 13, 2014). Because the Court finds the reasoning set

forth in the more recent cases to be persuasive, a three-year notice is appropriate

here.2


2 Defendants contend a two-year notice period is appropriate on the basis that the Court lacks
jurisdiction over claims predating 2017. See Legum Aff. ¶¶ 2-3. Specifically, Defendants claim GC
Dealer was not an “enterprise engaged in commerce” in 2016 because its gross volume of business did
not exceed $500,000, thus prohibiting the Court’s adjudication of disputes during that year. See id.;
Affidavit of Anthony Ayala (“Ayala Aff.”), annexed to the Legum Aff., ¶ 4, Ex. B; 29 U.S.C. § 203(s)(1).
The Court concludes Defendants’ position is without merit. While GC Dealer’s revenue in 2016 may
ultimately affect its potential liability for that year, the inquiry is premature as it has no bearing on
conditional certification or the Court’s jurisdiction. Benitez v. F & V Car Wash, Inc., No. 11-cv-01857,
2012 WL 1414879, at *1 (E.D.N.Y. Apr. 24, 2012) (“the question of whether a defendant qualifies as
an enterprise under the FLSA is not a jurisdictional issue, but an element that a plaintiff must
establish in order to prove liability”) (collecting cases). Alvarado also claims that Ayala insufficiently
establishes GC Dealer’s 2016 revenue. See Plaintiff’s Reply in Support of His Motion for Collective



                                                    8
           C.      Proposed Notice

                  i.       Content of the Notice

       Next, Alvarado seeks leave to disseminate the Proposed Notice to the putative

class. Pltf.’s Mem. at 5. Plaintiff contends his Proposed Notice is appropriate because

it is: (i) “tailored to avoid any impression that the Court is either encouraging (or

discouraging) participation in this litigation;” (ii) “do[es] not endorse Plaintiff’s

counsel;” and (iii) is “neutral in tone.” Id. at 14. Defendants’ only objection to the

Proposed Notice is that it incorrectly identifies defense counsel. See Legum Aff. ¶ 4.

Alvarado claims that a revised notice, properly naming defense counsel, was

circulated on November 5, 2018, and that such amended notice was attached to his

reply papers. See Reply Mem. at 3. This purported notice, however, was not in fact

filed with the Court.

       Neither the FLSA nor any court has expressly outlined what form court-

authorized notice should take or what provisions the notice should contain. See

Moore, 276 F.R.D. at 58 (citing Fasanelli v. Heartland Brewery, Inc., 516 F. Supp. 2d

317, 323 (S.D.N.Y. 2007)). It is well-settled, however, that “[t]he form of a court-

authorized notice and provisions contained in it are left to the broad discretion of the

trial court.” Sobczak, 540 F. Supp. at 364; Hernandez v. Immortal Rise, Inc., No. 11-

cv-4360, 2012 WL 4369746, at *6 (E.D.N.Y. Sept. 24, 2012) (“courts have broad

discretion to craft appropriate notices that effectuate the overarching policies of the

collective suit provisions [of the FLSA] and provide employees with accurate and


Certification (“Reply Mem.”) at n. 1. Because GC Dealer’s revenue is irrelevant with respect to this
motion, it is unnecessary for the Court to assess the viability of Defendants’ evidence at this stage.




                                                  9
timely notice concerning the pendency of the collective action, so that they can make

informed decisions about whether to participate”) (internal quotation and citation

omitted).

        Consistent with this discretion, the Court directs that several modifications be

made to the Proposed Notice prior to dissemination:

       (i)    The caption and body of the Proposed Notice should name GC Dealer by
its proper legal name of GC Dealer Services Inc.

      (ii)     The notice must be revised throughout to reflect the three-year notice
period (i.e., May 2012 is to be replaced with June 28, 2016).3

       (iii) When discussing the recipients’ legal rights if they “Do Nothing” (p. 2),
the notice shall reference the putative class members’ retained right to bring a
separate lawsuit if they fail to opt-in to the instant action and should indicate that
the statute of limitations period will continue to run.

       (iv) Section 4 should direct putative class members to mail the Consent to
Join forms directly to Plaintiff’s counsel, rather than the Clerk of the Court (and the
form itself must be revised to that effect), but only if they wish to be represented by
Plaintiff’s counsel. See Ritz v. Mike Rory Corp., No. 12-cv-67, 2013 WL 1799974, at
*4 (E.D.N.Y. Apr. 30, 2013) (requiring potential plaintiffs to return consent forms to
named plaintiffs' counsel “[i]n order to minimize the burden on opt-in plaintiffs who
choose representation by [named] plaintiffs’ counsel, and to reduce the administrative
burden on the court....”); see also Mata-Primitivo v. May Tong Trading Inc., No. 13-
cv-2839, 2014 WL 2002884, at *6 (E.D.N.Y. May 15, 2014) (recognizing that
submission of consent to join forms to the court “might prove intimidating to potential
opt-in plaintiffs and may prevent individuals from joining the action”). Section 4
must then state that if a party chooses to proceed with his or her own lawyer, that
attorney must enter a formal appearance and file with the Court a Consent to Join
form within 60 days from mailing of the notice. Finally, Section 4 should indicate
that the Consent to Join form must be postmarked within 60 days from mailing of
the notice (it is currently blank).


3Applying the three-year limitations period would result in an initial notice date of May 16, 2015 (i.e.,
three years prior to the filing of the Complaint). See Cabrera v. Stephens, No. 16-cv-3234, 2017 WL
4326511, at *7 (E.D.N.Y. Sept. 28, 2017) (permitting notice period dating back three years from the
commencement of the action); Sexton v. Franklin First Fin., Ltd., No. 08-cv-04950, 2009 WL 1706535,
at *10 (E.D.N.Y. June 16, 2009) (same). Here, however, the parties agree in their motion papers that
Defendants’ business was formed on June 28, 2016, see Ayala Aff. ¶ 2, Ex. A.; Reply Mem. at 3. Thus,
notice dating back to June 28, 2016 is appropriate.



                                                  10
       (v)  Section 5 must name the proper Defendants, and should reiterate that
opt-in members only agree to representation by Plaintiff’s counsel if they send the
Consent to Join form directly Alvarado’s attorney (as opposed to if independent
counsel appears on their behalf).

       (vi) Section 6 should repeat that recipients who fail to opt-in will retain the
right to bring a separate action and again mention that the statute of limitations
period will continue to run.

       (vii) Section 8 must clearly delineate the putative class members’ right to
retain their own counsel, consistent with the above-directives with respect to Sections
4 and 5.

       (viii) Section 9 should properly identify defense counsel.

       Once Alvarado has revised the Proposed Notice to reflect the above

instructions, he should serve a draft on Defendants on or before December 7, 2018.4

Defendants should serve any objections, or give their consent, on or before December

14, 2018. After the revised notice is complete, the parties should file a joint motion

for approval of the notice with the Court on or before December 24, 2018.

                 ii.       Distribution of the Notice

       Upon approval by the Court of the revised notice, Alvarado shall circulate, via

first-class mail, notice to all potential class members.                 Plaintiff’s counsel shall

promptly file any received Consent to Join forms via CM/ECF.

       To that end, Defendants are directed to provide Alvarado with a list of the

names, addresses and telephone numbers of potential opt-in plaintiffs, consistent

with the class described herein, on or before December 14, 2018. Ack v. Manhattan




4Plaintiff is hereby permitted to have the notice translated into Spanish and may ultimately distribute
both English and Spanish versions to the putative class. The translated notice, however, must first
be served on Defendants concurrently with the English version so that Defendants have an
opportunity to object to both as appropriate.



                                                  11
Beer Distributors, Inc., No. 11-cv-5582, 2012 WL 1710985, at *6 (E.D.N.Y. May 15,

2012) (“Courts routinely order discovery of names, addresses, and telephone numbers

in FLSA actions”); Fa Ting Wang v. Empire State Auto Corp., No. 14-cv-1491, 2015

WL 4603117, at *14 (E.D.N.Y. July 29, 2015) ( “Disclosure of the names, addresses,

telephone numbers, and email addresses of putative class members is commonplace

in this district because such information is essential to identifying and notifying

potential opt-in plaintiffs”). All notices must be mailed within two weeks of the

Court’s approval of the final version.

III.   Conclusion

       For all of the foregoing reasons, Plaintiff’s motion for an order: (i) conditionally

certifying this action as an FLSA collective action pursuant to 29 U.S.C. § 216(b); (ii)

authorizing circulation of the Proposed Notice; and (iii) directing Defendants to

disclose the contact information of potential opt-in plaintiffs, is granted in part and

denied in part as set forth above.       The parties are directed to comply with the

scheduling instructions set forth herein. Any and all consent to join forms shall be

submitted to Plaintiff’s counsel or filed with the Court, as described above, on or

before March 29, 2019.



Dated:        Central Islip, New York
              November 29, 2018              s/ Steven I. Locke
                                             STEVEN I. LOCKE
                                             United States Magistrate Judge




                                            12
